DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 07/06/2015 has been entered and fully considered. Claims 1-14 and 17-21 remain pending in the application.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 103 rejections previously set forth in the non final office action mailed on 02/01/2021.

Examiner’s Amendment
	3- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Z. Derbyshire (Reg. No. 64669) on 08/06/2021.



Claim 1. (Currently Amended) Measurement device for the detection and/or characterization of fluid-borne particles, the measurement device comprising:
means  for producing a flow of fluid along a fluid flow path;
a laser  positioned for emitting pulses of laser light polarized in a first direction of polarization along a first optical path, in a measurement volume of the fluid flow path, each of said pulses having a pulse duration;
means  for directing pulses of laser light polarized in a second direction of polarization in said measurement volume along a second optical path, wherein said second direction of polarization and said second optical path are different from said first direction of polarization and said first optical path[[,]];
a first optical spectrometer for capturing fluorescent light emitted by individual fluid-borne particles  in said measurement volume and measuring intensity of said captured fluorescent light at at least one determined wavelength at a sampling rate of at least three samples per said pulse duration;
wherein said means  for directing are configured such that they direct from a different position relative to said laser said pulse of laser light polarized in said second direction of polarization in said measurement volume each time a pulse of laser light emitted by said laser  and polarized in said first direction has crossed said measurement volume, a time delay between a moment of crossing said measurement volume by said pulse emitted by said laser  and a moment of crossing said measurement volume by said pulse directed by said means  for directing is longer than said pulse duration and shorter than a travel time of the fluid in said measurement volume, and wherein means  is configured for collecting pulses of laser light emitted by said laser  after they have crossed said measurement volume and redirecting them towards said measurement volume again, and for altering the polarization of the light of said pulses from said first direction of polarization to said second direction of polarization before redirected pulses reach said measurement volume again.

Claim 2. (Original) Measurement device according to claim 1, wherein said second direction of polarization is perpendicular to said first direction of polarization.

Claim 3. (Currently Amended) Measurement device according to claim 1, wherein said means for producing a flow of fluid is a nozzle  for producing a laminar flow of air with a flow path beyond the nozzle.

Claim 4. (Currently Amended) Measurement device according to claim 1, wherein said means for producing a flow of fluid comprises a transparent tube  for producing a flow of liquid with a flow path along said tube.

Claim 5. (Currently Amended) Measurement device according to claim 1, wherein said means for directing are a passive optical system.

Claim 6. (Currently Amended) Measurement device according to claim 1, wherein said means  for directing are passive optical elements, comprising:
	- a first optical mirror  located opposite said laser  on an other side of said measurement volume for reflecting pulses of laser light emitted by said laser  after they have crossed said measurement volume;
	- a second optical mirror  for reflecting pulses of laser light reflected by said first optical mirror  and directing them in said measurement volume; 	- an optical wave plate  for rotating the direction of polarization of the laser light of said pulses by 90°, said optical wave plate  being located on the path of laser pulses, either between said measurement volume and said first optical mirror, or between said first optical mirror  and said second optical mirror, or between said second optical mirror  and said measurement volume.

Claim 7. (Currently Amended)Measurement device according to claim 1, wherein said first optical spectrometer  is configured to measure intensity of said collected fluorescent light at three different wavelengths.

Claim 8. (Currently Amended)Measurement device according to claim 1, wherein said fist optical spectrometer  is configured for sampling said collected fluorescent light at a sampling frequency greater or equal to 500 MSPS (Mega samples per second).

Claim 9. (Currently Amended) Measurement device according to claim 8, wherein said fist optical spectrometer  is configured for sampling said collected fluorescent light at a sampling frequency greater or equal to 1 GSPS (Giga samples per second).
Claim 10. (Currently Amended) Measurement device according to claim 1, further comprising a second additional optical spectrometer  to the first optical spectrometer  for capturing fluorescent light emitted by individual fluid-borne particles  in said measurement volume and determining an optical spectrum of said captured fluorescent light over a broad frequency range.

Claim 11. (Currently Amended) Measurement device according to claim 1, further comprising: an element adapted to guide all light coupled from a larger diameter side to a lower diameter side by effect of total internal reflection, and having at least one structure comprised in a group of a reflective objective lens  with infinite back-focal length conjugated with an optical lens, a reflective objective lens  with infinite back-focal length conjugated with parabolic reflector, or reflective objective lens  with infinite back-focal length conjugated with an optical taper.

Claim 12. (Currently Amended) Measurement method for the detection and/or characterization of fluid-borne particles, the measurement method comprising the steps of:
producing a flow of fluid along a fluid flow path,
emitting a pulse of laser light from a laser polarized in a first direction of polarization along a first optical path, in a measurement volume of the fluid flow path, said pulse having a pulse duration,
collecting fluorescent light emitted by individual fluid-borne particles  in said measurement volume when hit by said pulse of laser light polarized in said first direction of polarization and filtered by a linear polarizer, and measuring an intensity of said collected fluorescent light at at least one determined wavelength at a sampling rate of at least three samples per fluorescence decay duration,

capturing fluorescent light emitted by individual fluid-borne particles  in said measurement volume when hit by said pulse of laser light polarized in said second direction of polarization and filtered by a linear polarizer, and measuring an intensity of said captured fluorescent light, filtered with a linear polarizer, at said at least one determined wavelength at a sampling rate of at least three samples per said pulse duration.

Claim 13. (Previously Presented) Measurement method according to claim 12, wherein said second direction of polarization is perpendicular to said first direction of polarization.

Claim 14. (Previously Presented) Measurement method according to claim 12, wherein said fluid is air or liquid.

15-16.	(Canceled)

Claim 17. (Currently Amended) Measurement method according to claim 12, wherein said step of directing comprises:
- reflecting said pulse of laser light polarized in a first direction of polarization after it crossed said measurement volume with a first optical mirror;

- rotating the direction of polarization of the laser light of the pulse by 90° with an optical wave plate  located on the path of the pulse of laser light, either between said measurement volume and said first optical mirror, or between said fist optical mirror  and said second optical mirror, or between said second optical mirror  and said measurement volume.

Claim 18. (Currently Amended) Measurement method according to claim 12, wherein said first optical spectrometer  is configured to measure intensity of said captured fluorescent light at three different wavelengths.
Claim 19. (Currently Amended) Measurement method according to claim 12, wherein said first optical spectrometer  is configured for sampling said captured fluorescent light at a sampling frequency greater or equal to 500 MSPS (Mega samples per second).

Claim 20. (Currently Amended) Measurement method according to claim 12, wherein said first optical spectrometer  is configured for sampling said captured fluorescent light at a sampling frequency greater or equal to 1 GSPS (Giga samples per second).

Claim 21. (Previously Presented) Measurement method according to claim 12, wherein the steps of capturing and measuring further comprise determining an optical spectrum of said fluorescent light over a broad frequency range.

Allowable Subject Matter

4- Claims 1-14 and 17-21 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1 and method claim 12, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A measurement device and its method of use for the detection and/or characterization of fluid-borne particles, the measurement device comprising: 
means for producing a flow of fluid…
a laser positioned for emitting pulses of laser light polarized in a first direction of polarization along a first optical path, in a measurement volume of the fluid flow path… 
means for directing pulses of laser light polarized in a second direction of polarization in said measurement volume along a second optical path, wherein said second direction of polarization and said second optical path are different from said first direction of polarization and said first optical path; 
a first optical spectrometer for capturing fluorescent light emitted by individual fluid-borne particles in said measurement volume and measuring intensity of said captured fluorescent light at at least one determined wavelength at a sampling rate of at least three samples per said pulse duration…
… a time delay between a moment of crossing said measurement volume by said pulse emitted by said laser and a moment of crossing said measurement volume by said pulse directed by said means for directing is longer than said pulse duration and shorter than a travel time of the fluid in said measurement volume, and wherein means is configured for collecting pulses of laser light emitted by said laser after they have crossed said measurement volume and redirecting them towards said measurement volume again, and for altering the polarization of the light of said pulses from said first direction of polarization to said second direction of polarization before redirected pulses reach said measurement volume again.

in combination with the other limitations.

Marks, Dasgupta, Ness and Durack. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886